                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
WILLIE WILLIAMS,
                                                       OPINION AND ORDER
                            Plaintiff,
                                                            19-cv-628-bbc
              v.

MICHAEL HUEBSCH, DAVID ERWIN,
MITCHELL STEINGRABER, JOHN BALLARD,
BOB SLOEY and LISA KAUFMAN,

                             Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Plaintiff Willie Williams, who is represented by counsel, filed this lawsuit under 42

U.S.C. § 1983, alleging that the former Secretary of the Department of Administration and

several capitol police officers violated his constitutional rights while he was participating in

the “Solidarity Sing Along” at the state capitol in 2013. Before the court is defendants’

motion under Federal Rule of Civil Procedure 12(b)(6) to dismiss as untimely plaintiff’s

claims that are based on conduct that occurred outside the six-year statute of limitations

period for § 1983 actions. Dkt. #5. Plaintiff has not opposed the motion. For the reasons

set out below, I am granting defendants’ motion to dismiss plaintiff’s claims based on

conduct that occurred before August 1, 2013, as barred by the applicable statute of

limitations.

       In resolving a motion to dismiss, the court must take all well-pled facts in the

complaint as true and draw all reasonable inferences in favor of plaintiff.              Reger

Development, LLC v. National City Bank, 592 F.3d 759, 763 (7th Cir. 2010). Plaintiff

alleges the following facts in his complaint.

                                                1
                                ALLEGATIONS OF FACT

       Plaintiff Willie Williams is a United States Army veteran who served in Vietnam. At

all times relevant to the complaint, defendant Michael Huebsch was Secretary of the

Department of Administration and defendants David Erwin, Mitch Steingraber, Bob W.

Sloey, John Ballard and Lisa Kaufman were employed by the Wisconsin State Capitol Police

Department.

       In February 2011, protests occurred in Madison, Wisconsin concerning legislation

known as Act 10. Among the protestors were those participating in the “Solidarity Sing

Along,” who sang protest songs in the capitol rotunda and on the outside steps. In

December 2011, the Department of Administration issued a revised capitol access policy,

requiring permits for groups of four or more gathering in the rotunda. The policy was not

enforced, and the- along continued without a permit application. However, when defendant

Erwin became chief of the capitol police in July 2012, he announced that he would clamp

down on protestors.

       Over 125 citations were issued to approximately 40 individuals between September

2012 and January of 2013. Following a legal challenge to its administrative rules, the

Department of Administration declared that an emergency existed which required the

adoption of revised rules. On March 15, 2013, Governor Walker approved a scope

statement for the revised rules, and the new rules took effect on April 14, 2013. On July 8,




                                             2
2013, Judge William Conley enjoined the enforcement of the new rules against groups of

twenty or less.

       Beginning on July 24, 2013, Erwin began a policy of handcuffing, detaining and

arresting anyone associated with the sing-along. After stating that more than 20 people were

present, the police played a pre-recorded announcement stating that an unlawful assembly

was being declared and anyone who did not disperse could be arrested.

       On July 30, 2013, plaintiff attended the sing-along, holding a handmade sign.

Plaintiff did not have a permit. He was arrested without a warrant, handcuffed by defendant

Steingraber and issued a citation.

       Plaintiff joined the sing-along again on August 1, 2013. He was approached by

defendants Ballard, Steingraber, Sloey and Kaufman and handcuffed for not having a permit.

Plaintiff did not resist arrest, but defendants Steingraber and Ballard pushed him down a

hallway toward a staircase. Plaintiff’s leg gave way, causing him to fall while his arms were

held by officers. He remained in handcuffs until he was taken by ambulance to a local

hospital. Plaintiff was issued a citation for the incident.



                                           OPINION

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests the complaint’s legal

sufficiency. A complaint survives a motion to dismiss if it “contain[s] sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,



                                                3
570 (2007)). “While a statute of limitations defense is not normally part of a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6), when the allegations of the

complaint reveal that relief is barred by the applicable statute of limitations, the complaint

is subject to dismissal for failure to state a claim.” Logan v. Wilkins, 644 F.3d 577, 582 (7th

Cir. 2011) (citations omitted). See also Chicago Building Design, P.C. v. Mongolian House,

Inc., 770 F.3d 610, 614 (7th Cir. 2014) (dismissal appropriate when complaint plainly

reveals action is untimely under governing statute of limitations).

       With respect to both the July 30 and August 1, 2013 incidents, plaintiff alleges

Fourth Amendment false arrest and excessive force claims and First Amendment retaliation

claims against the officers who arrested him. He also alleges that defendants Huebsch and

Erwin implemented a policy of detaining, processing and handcuffing protestors to deter and

punish them for exercising their First Amendment rights. Defendants contend that any

request for relief related to the incident on July 30, 2013 and the policies implemented by

Huebsch and Erwin in 2012, April 14, 2013 and July 24, 2013 are time barred. Plaintiff did

not respond to defendants’ arguments or provide any information about the dates of accrual

for any of his claims.

       For § 1983 claims, federal courts borrow the statute of limitations governing personal

injury actions in the state where the injury took place. Wallace v. Kato, 549 U.S. 384, 387

(2007). At the time of plaintiff’s arrests in 2013, Wisconsin had a six-year personal injury

statute of limitations. Wis. Stat. § 893.53 (vers. eff. Jul. 1, 1980 to Apr. 4, 2018); Cannon

v. Newport, 850 F.3d 303, 305-06 (7th Cir. 2017); Gray v. Lacke, 885 F.2d 399, 408-09



                                              4
(7th Cir. 1989). Because plaintiff filed his complaint on August 1, 2019, he can bring §

1983 claims based only on conduct that occurred on or after August 1, 2013.

                                        ORDER

      IT IS ORDERED that the motion filed by Michael Huebsch, David Erwin, Mitchell

Steingraber, John Ballard, Bob Sloey, and Lisa Kaufman, for partial dismissal, dkt. #5, is

GRANTED. Plaintiff Willie Williams’s claims based on conduct that occurred before August

1, 2013, are DISMISSED as time-barred.

      Entered this 7th day of January, 2020.


                                         BY THE COURT:

                                         /s/
                                         ____________________
                                         BARBARA B. CRABB
                                         District Judge




                                            5
